Citation Nr: 0531984	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  01-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right tibial plateau with 
patellofemoral symptoms.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, left proximal tibia with 
patellofemoral symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to February 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in July 
2003 and January 2004 when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002, a videoconference hearing was held before a 
Veterans Law Judge who is not currently employed by the 
Board.  A transcript of this hearing is of record.  In 
October 2005, the Board sent the veteran a letter informing 
him that the Veterans Law Judge who presided at his hearing 
in June 2002 was no longer employed by the Board and asking 
him if he wished to attend another hearing before a Veterans 
Law Judge who would render a determination in his case.  

In correspondence received by the Board in November 2005, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, for the following action:

The RO should schedule the veteran for a 
travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


